DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 11/25/2019 are acknowledged.  Claims 1-28 are cancelled.  Claims 29-36 are new.
Prosecution on the merits commences for claims 29-36.

Priority
The instant application, filed 9/16/2019, is a CONTINUATION of US. Patent No. 10,415,059, filed 2/10/17; which is a CONTINUATION of US Patent No. 9,567,604, filed 3/14/14; which claims priority to US Provisional Application No. 61/921,007 filed 12/26/13; US Provisional Application No. 61/838, 178, filed 6/21/13; US Provisional Application No. 61/838,148 filed 6/21/13; and US Provisional Application No. 61/799,647 filed 3/15/13.  Thus, the earliest possible priority for the instant application is 3/15/13.

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of the prior-filed application, Application No. US Provisional Application No. 61/799,647, filed 3/15/13 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Independent claim 29 is directed to a method of using a guide RNA and cas9-fusion protein to modify a target genomic sequence, wherein the guide RNA comprises a “complementarity region” consisting of 17-18 nucleotides in length.  Provisional Application 61/799,647, filed 3/15/13 discloses RNA guide modification of genomic or double-stranded DNA sequences using complementarity regions of 20 nucleotides in length.  Nowhere does this provisional application teach or suggest truncating the complementarity region of the guide RNA.  

Thus, the claims presently pending in the current application are afforded priority to US Provisional Application 61/838,178, filed 6/21/13 and US Provisional Application 61/838,148, filed 6/21/13, which disclose 17-18 complementarity regions of guide RNAs.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted on January 9, 2020, February 25, 2020, July 28, 2020, September 15, 2020, December 16, 2020, April 12, 2012, July 1, 2021, March 18 2022 and April 20, 2022 have been considered by the examiner and an initialed copy of each IDS is included with the mailing of this office action.
The IDS dated 1/09/2020 has been annotated to delete line items 38, 56 and 167 which are duplicate citations.
The IDS dated 09/15/2020 has been annotated to delete line items 10, 13 and 23 which are duplicate citations. 

SEQUENCE COMPLIANCE
This application is objected to because the nucleic acid sequences within Figures 1, 2H, 3A, 3B, 3C, 4A, 6C, 7A, 7B, 7C, 7D, 7E, 8A, 8B, 8C, 9A, 9B and 9C (dated 11/25/2019) are not associated with a sequence identifier (a SEQ ID NO) in either the figure or the figure legend. All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing. MPEP 2422.02 requires, "that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier ("SEQ ID NO:X') must be used, either in the drawing or in the Brief Description of the Drawings." See MPEP § 2421-2422. Applicant must amend the Drawings or the Brief Description of the Drawings on pages 9-13 of the specification filed 11/25/2019 in response to this office action and must confirm that all sequences within the FIGs are in fact included in the sequence listing.

Drawings
The drawings (dated 11/25/2019) are objected to because they contain nucleic acid sequences longer than ten nucleotides that are not associated with a SEQ ID NO, according to MPEP § 2421-2422, as explained in the SEQUENCE COMPLANCE section above.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
CORRECTED DRAWNINGS ARE ONLY REQUIRED IF APPLICANT DOES NOT AMEND THE BRIEF DESCRIPTION OF THE DRAWINGS AS INDICATED ABOVE.

CLAIMS
Independent claim 29 is directed to a method of using a guide RNA and cas9-heterologous fusion protein (cas9-HFD) to modify a target genomic sequence, wherein the guide RNA comprises a “complementarity region” consisting of 17-18 nucleotides in length:
	Claim 29.  A method of modifying a target region of a double-stranded DNA molecule in a cell, the method comprising expressing in or introducing into the cell:
	a S. pyogenes CRISPR dCas9-heterologous functional domain fusion protein (dCas9-HFD); and
	a guide RNA that includes a complementarity region at the 5’ end of the guide RNA consisting of 17-18 nucleotides that are complementary to 17-18 consecutive nucleotides of the complementary strand of a selected target sequence present on a double-stranded DNA molecule, wherein the target sequence is immediately 5’ of a protospacer adjacent motif (PAM), and
wherein the guide RNA is:
	(i) a single guide RNA that includes a complementarity region at the 5’ end of the single guide RNA consisting of 17-18 nucleotides that are complementary to 17-18 consecutive nucleotides of the complementary strand of a selected targeted genomic sequence on a double stranded DNA molecule, or
	(ii) a crRNA that includes at the 5’ end of the crRNA a complementarity region consisting of 17-18 nucleotides that are complementary to the 17-18 consecutive nucleotides of the complementary strand of a selected target genomic sequence, and a tracrRNA, and 
	wherein the guide RNA complementarity regions binds to and directs the dCas9-HFD to the target region of the double-stranded DNA molecule, thereby modifying the target region of a double-stranded DNA molecule in a cell, and
	wherein the dCas9-HFD comprises a heterologous functional domain (HFD) that modifies gene expression, histones, or DNA.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 9,567,604. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims.  The instant application and US Patent No. 9,567,604 are related, and share the same specification, as indicated in the PRIORITY section above.
MPEP 804 II(B)(2)(a):
	When considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent or copending application, the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). This does not mean that one is precluded from all use of the reference patent or application disclosure.

The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

Independent claim 29 is directed to a method of using a guide RNA and cas9-heterologous fusion protein (cas9-HFD) to modify a target genomic sequence, wherein the guide RNA comprises a “complementarity region” consisting of 17-18 nucleotides in length, wherein the cas9 comprises a heterologous functional domain (HFD) that modifies gene expression, histones, or DNA.
Independent claims 1, 9 and 17 of US Patent No. 9,567,604 are directed to methods of using a guide RNA and cas9 to modify a target genomic sequence, wherein the guide RNA comprises a “complementarity region” consisting of 17-18 nucleotides in length.  Independent claim 17 requires the cas9 is a dCas9-heterologous functional domain fusion protein (dCas9-HFD).  Thus, the dCas9-HFD necessarily modifies DNA.
The difference between independent claim 29 of the present application and independent claim 17 of the cited ‘604 patent is the limitation requiring “wherein the dCas9-HFD comprises a heterologous functional domain (HFD) that modifies gene expression, histones, or DNA,” which is not recited in the patented claim.
The specification of the ‘604 Patent teaches the scope of dCas9-HFD “comprises a heterologous functional domain (HFD) that modifies gene expression, histones, or DNA” and includes obvious variants such as a VP64 domain, NF-kappaB p65 domain, an LSD1 domain, a HNMT domain, a HAT domain, a HDAC domain, a histone demethylase domain, a HP1alpha domain or HP1beta domain, at column 26, line 55 – column 27, line 35.  The use of the ‘604 Patent specification to construe the scope of a dCas9-HFD is proper (MPEP 804 II(B)(2)(a)), as iterated above.
Instant claims 31-33 are directed to embodiments wherein the HFD domain is a VP64 or NF-kappaB p65 domain; an LSD1, HNMT, HAT, HDAC or histone demethylase domain; or a HP1alpha or HP1beta domain, respectively. The ‘604 Patent specification discloses the HFD domain of dCas9-HFD can be variants including a VP64 domain, NF-kappaB p65 domain, an LSD1 domain, a HNMT domain, a HAT domain, a HDAC domain, a histone demethylase domain, a HP1alpha domain or HP1beta domain, at column 26, line 55 – column 27, line 35.  Thus, instant claims 31-33 are obvious over the cited ‘604 Patent.
Instant claims 34-36 are similar in scope to patented claims 13 and 14.
Thus, instant claims 29-36 are obvious over the ‘604 patent for the reasons stated above.


Claims 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,415,059. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims.  The instant application is a CONTINUATION of US Patent No. 10,415,059 and share the same specification, as indicated in the PRIORITY section above.
Independent claim 29 is directed to a method of using a guide RNA and cas9-heterologous fusion protein (cas9-HFD) to modify a target genomic sequence, wherein the guide RNA comprises a “complementarity region” consisting of 17-18 nucleotides in length, wherein the cas9 comprises a heterologous functional domain (HFD) that modifies gene expression, histones, or DNA.
Independent claims 1, 2 and 17 of US Patent No. 10,415,059 are directed to methods of using a guide RNA and cas9 to modify a target genomic sequence (claim 1), a guide RNA which binds a cas9 to edit a genomic sequence (claim 2) and a cas9 nuclease/sgRNA complex (claim 17) wherein the guide RNA comprises a “complementarity region” consisting of 17-18 nucleotides in length.  Patented claim 18 is directed to wherein the cas9 nuclease is a dCas9 nuclease.  Independent claim 17 requires the cas9 is a dCas9-heterologous functional domain fusion protein (dCas9-HFD).  Thus, the dCas9-HFD necessarily modifies DNA.
The difference between independent claim 29 of the present application and independent claims 1, 2 and 17 of the cited ‘059 patent is the use of a dCas9-HFD which is not recited in the patented claims. Patented claim 18 is directed to wherein the cas9 nuclease is a dCas9 nuclease.  
The specification of the ‘059 Patent teaches modification of a target region of genomic DNA can be done using cas9, dcas9 or dcas9-HFD (column 4, line 64- column 5, line 3; column 16, line 61 – column 17, line 3; column 22, line 1-8). Thus, the ‘059 Patent teaches a dcas9-HFD is an obvious variant of a cas9 nuclease.
The ‘059 Patent teaches the scope of dCas9-HFD “comprises a heterologous functional domain (HFD) that modifies gene expression, histones, or DNA” and includes obvious variants such as a VP64 domain, NF-kappaB p65 domain, an LSD1 domain, a HNMT domain, a HAT domain, a HDAC domain, a histone demethylase domain, a HP1alpha domain or HP1beta domain, at column 26, lines 6-50.  The use of the ‘059 Patent specification to construe obvious variants of cas9 and the scope of a dCas9-HFD is proper (MPEP 804 II(B)(2)(a)), as iterated above.
Instant claims 31-33 are directed to embodiments wherein the HFD domain is a VP64 or NF-kappaB p65 domain; an LSD1, HNMT, HAT, HDAC or histone demethylase domain; or a HP1alpha or HP1beta domain, respectively. The ‘059 Patent specification discloses the HFD domain of dCas9-HFD can be variants including a VP64 domain, NF-kappaB p65 domain, an LSD1 domain, a HNMT domain, a HAT domain, a HDAC domain, a histone demethylase domain, a HP1alpha domain or HP1beta domain, at column 26, lines 6-50.  Thus, instant claims 31-33 are obvious over the cited ‘059 Patent.
Instant claims 34-36 are similar in scope to patented claims 13 and 14.
Thus, instant claims 29-36 are obvious over the ‘059 patent for the reasons stated above.

Claims 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,119,113. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims.  The instant application shares the same priority to US Provisional Application No. 61/921,007 filed 12/26/13; US Provisional Application No. 61/838, 178, filed 6/21/13 and US Provisional Application No. 61/838,148 filed 6/21/13, as claimed by U.S. Patent No. 10,119,113.
Independent claim 29 is directed to a method of using a guide RNA and cas9-heterologous fusion protein (cas9-HFD) to modify a target genomic sequence, wherein the guide RNA comprises a “complementarity region” consisting of 17-18 nucleotides in length, wherein the cas9 comprises a heterologous functional domain (HFD) that modifies gene expression, histones, or DNA.
Independent claims 1, 2 and 3 of US Patent No. 10,119,133 are directed to methods of using a guide RNA and cas9 to modify a target genomic sequence, wherein the guide RNA comprises a “complementarity region” consisting of 17-18 nucleotides in length.  Patented claim 3 is directed to wherein the cas9 is a dCas9-HFD.  
 Thus independent claim 29 of the present application is an obvious variant of claims 1-3 and 5 of the cited ‘113 patent.  
Instant claims 31-33 are directed to embodiments wherein the HFD domain is a VP64 or NF-kappaB p65 domain; an LSD1, HNMT, HAT, HDAC or histone demethylase domain; or a HP1alpha or HP1beta domain, respectively. Patented claim 5 requires wherein the dCas9-HFD comprises a heterologous functional domain (HFD) that modified gene expression, histones, or DNA. Patented claim 7 requires wherein the HFD domain is a VP64 or NF-kappaB p65 domain.  Patented claim 8 requires wherein the HFD domain an LSD1, HNMT, HAT, HDAC or histone demethylase domain.  Patented claim 9 requires wherein the HFD domain is a HP1alpha or HP1beta domain. Thus, instant claims 31-33 are obvious over claims 6, 8-9 of the cited ‘113 Patent.
Instant claims 34-36 are similar in scope to patented claims 10 and 11.
Thus, instant claims 29-36 are obvious over the ‘113 patent for the reasons stated above.

Claims 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,844,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims.  The instant application shares the same priority to US Provisional Application No. 61/921,007 filed 12/26/13; US Provisional Application No. 61/838, 178, filed 6/21/13 and US Provisional Application No. 61/838,148 filed 6/21/13, as claimed by U.S. Patent No. 10,844,403.
Independent claim 29 is directed to a method of using a guide RNA and cas9-heterologous fusion protein (cas9-HFD) to modify a target genomic sequence, wherein the guide RNA comprises a “complementarity region” consisting of 17-18 nucleotides in length, wherein the cas9 comprises a heterologous functional domain (HFD) that modifies gene expression, histones, or DNA.
Claims 1, 7, and 13 of US Patent No. 10,844,403 are directed to compositions comprising a guide RNA and cas9 to modify a target genomic sequence, wherein the guide RNA comprises a “complementarity region” comprising of 17-20 nucleotides in length.  Patented claim 13 is directed to wherein the cas9 is a dCas9-HFD.  
 It would have been obvious to use the compositions of claims 1, 7 and 13 in a method of using the compositions to modify a target genomic sequence.  Thus, independent claim 29 of the present application is an obvious variant of claims 1, 7 and 13 of the cited ‘403 patent.  Part of this rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
Instant claims 31-33 are directed to embodiments wherein the HFD domain is a VP64 or NF-kappaB p65 domain; an LSD1, HNMT, HAT, HDAC or histone demethylase domain; or a HP1alpha or HP1beta domain, respectively. Patented claims 17-24 require wherein the dCas9-HFD comprises a heterologous functional domain (HFD) that modifies gene expression or histones. Patented claim 16 requires wherein the HFD domain is a VP64 or NF-kappaB p65 domain.  Patented claims 21 and 24 require wherein the HFD domain an HNMT, HAT, HDAC or histone demethylase domain.  Patented claim 19 requires wherein the HFD domain is a HP1 domain. Thus, instant claims 31-33 are obvious over claims 16-24 of the cited ‘403 Patent.
Patented claim 3 recites wherein the guide RNA is comprised within a host cell.  The specification of the ‘403 patent teaches host cells include eukaryotic cells, including mammalian cells (column 34, lines 15-30). The use of the ‘403 Patent specification to construe obvious variants of host cells is proper (MPEP 804 II(B)(2)(a)), as iterated above. Instant claims 34-36 are drawn to eukaryotic and mammalian cells comprising the gRNA and the dCas9-HFD. 
Thus, instant claims 29-36 are obvious over the ‘403 patent for the reasons stated above.

Claims 29-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-41 of copending Application No. 17/099,503 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the co-pending claims.  The instant application shares the same priority to US Provisional Application No. 61/921,007 filed 12/26/13; US Provisional Application No. 61/838, 178, filed 6/21/13 and US Provisional Application No. 61/838,148 filed 6/21/13, as claimed by co-pending Application No. 17/099,503.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Independent claim 29 is directed to a method of using a guide RNA and cas9-heterologous fusion protein (cas9-HFD) to modify a target genomic sequence, wherein the guide RNA comprises a “complementarity region” consisting of 17-18 nucleotides in length, wherein the cas9 comprises a heterologous functional domain (HFD) that modifies gene expression, histones, or DNA.
Claim 1 of co-pending Application No. 17/099,503 is directed to methods of generating a single-or double stranded break in a DNA molecule comprising a guide RNA and cas9 nuclease or nickase to modify a target DNA sequence, wherein the guide RNA comprises a “complementarity region” comprising of 17-20 nucleotides in length.  
The specification of the ‘503 Application teaches modification of a target region of target DNA can be done using cas9, dcas9 or dcas9-HFD (page 2, lines 20-21, page 29, lines 8-15, page 32, line 20 – page 34, line 4; page 40 line 14-32). Thus, the 503 Application teaches a dcas9-HFD is an obvious variant of a cas9 nuclease or nickase.
Thus, instant claim 29 is an obvious variant of claim 31 of co-pending Application No. 17/099,503.
 Instant claims 31-33 are directed to embodiments wherein the HFD domain is a VP64 or NF-kappaB p65 domain; an LSD1, HNMT, HAT, HDAC or histone demethylase domain; or a HP1alpha or HP1beta domain, respectively. The ‘503 Application teaches a dCas9-HFD comprises a heterologous functional domain (HFD) that modifies gene expression, histones or DNA (page 16, lines 15-32). The ‘503 Application teaches a dCas9-HFD comprises variants including a VP64 domain, NF-kappaB p65 domain, an LSD1 domain, a HNMT domain, a HAT domain, a HDAC domain, a histone demethylase domain, a HP1alpha domain or HP1beta domain (page 16, lines 15-32).  Thus, instant claims 31-33 are obvious over the cited ‘503 Application.
Claim 31 of the ‘503 Application recites wherein the guide RNA and cas9 is comprised within a cell.  The specification of the ‘503 Application teaches host cells include eukaryotic cells, including mammalian cells (page 47, lines 13-23). The use of the ‘503 Application specification to construe obvious variants of host cells is proper (MPEP 804 II(B)(2)(a)), as iterated above. Instant claims 34-36 are drawn to eukaryotic and mammalian cells comprising the gRNA and the dCas9-HFD. 
Thus, instant claims 29-36 are obvious over the ‘503 Application for the reasons stated above.

Conclusion
No claims are allowed.  Applicant should submit Terminal Disclaimers over the cited Patents and/or Applications, as well as address the deficiencies with the Specification as indicated above, in order to advance the prosecution of this application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633